Citation Nr: 1034355	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  03-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include schizophrenia.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to December 
1975

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  

In December 2008, the Board issued a decision denying the benefit 
sought on appeal.  The Veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and in an October 2009 Order, the Court vacated the 
December 2008 Board decision and remanded the matter to the Board 
for development consistent with the parties' Joint Motion for 
Remand (Joint Motion).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.

The Board also notes that the Veteran's representative submitted 
a statement in February 2009 in which she raised the issue of 
entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  
However, that issue has not been adjudicated by the RO, and as 
such, the matter is not currently before the Board because it has 
not been prepared for appellate review.  Therefore, the issue of 
entitlement to TDIU is referred to the RO for appropriate action.


REMAND

Reason for Remand:  To comply with VA's duty to assist by 
obtaining all available VA treatment records.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In this case, the parties to the Joint Motion noted that there 
were documents in the Veteran's claims file identifying 
additional VA treatment records that have not been obtained or 
considered by VA.  Specifically, in March 2005 and November 2007 
letters, the Veteran's representative notified VA that the 
Veteran had received treatment for his psychiatric disorder at VA 
facilities in Topeka and Kansas City in March 2005 and November 
2007.  In addition, during a November 2007 VA examination, the 
Veteran reported that he was hospitalized nine times at VA 
medical centers during 2007.  As the identified records pertain 
to ongoing treatment for the Veteran's psychiatric disorder, they 
may be relevant to his claim for service connection.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all VA treatment records pertaining to the Veteran's 
psychiatric disorder which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his psychiatric disorder.  
After acquiring this information and 
obtaining any necessary authorization, the RO 
must obtain and associate all identified 
records which are not already of record with 
the Veteran's claims file.  A specific 
request must be made for all VA medical 
records dated from 2005 to the present from 
the VA medical facilities located in Topeka 
and Kansas City.  

2.  After completing the above action, the RO 
should conduct any other development as may 
be indicated as a consequence of the action 
taken in the preceding paragraph.  Further 
development may include affording the Veteran 
a VA examination to determine the nature and 
etiology of any and all current psychiatric 
disorders.

3.  When the development has been completed, 
the case must be reviewed by the RO.  If the 
benefit sought on appeal is not granted, the 
Veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


